DETAILED ACTION

Examiner’s Amendment
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 C.F.R. 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The Examiner's Amendment was authorized by Mr. James Hudson in a telephone interview on 02/09/2021.
As for the amendment to claim 2 below, the examiner made the amendment changing claim 2’s dependency from claim 2 to claim 1, as this was merely an inadvertent typographical error by the applicant.  Claim 2 is no longer dependent from itself and is now dependent from claim 1. 

Claims
Claim 1, the entire wording of the claim has been deleted and changed to --A high pressure capillary tubing connector system for use with a zero dead volume fitting or a valve body, having a zero dead volume fitting detail, the zero dead volume fitting detail having a zero dead volume fitting detail pilot, the zero dead volume fitting detail pilot terminating at a zero dead volume fitting detail pilot bottom, the zero dead volume fitting detail pilot having a zero dead volume fitting detail pilot length, the zero dead volume fitting detail having a zero dead volume fitting detail ferrule seat, the high pressure capillary tubing connector system comprising: a main body, the main body 

Claim 2, in line 1, “2” has been changed to --1--.


	Reasons for Allowance
Claims 1 and 2 are allowed. 

The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not anticipate all the limitations as recited in independent claim 1.
The prior art does not provide any teaching, suggestion or motivation (TSM) to modify the prior art as such.  
There is no cogent reasoning that is unequivocally independent of hindsight that would have led one of ordinary skill in the art at the time the invention was made to modify the prior art to obtain the applicant’s invention.
Even though, the individual parts are known per se, there is nothing to teach the specific structures and combination of structures as claimed, for example: 
Also refer to page 5 line 6 through page 7 (the entire page) in Applicant’s Remarks filed 02/02/2021.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES A LINFORD whose telephone number is (571)270-3066.  The examiner can normally be reached on Monday thru Friday: 8:00 am to 5:00 pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on (571) 270-3654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 


JAMES ALBERT LINFORD
Examiner
Art Unit 3679
02/10/2020



/Matthew Troutman/Supervisory Patent Examiner, Art Unit 3679